Case: 17-11048      Document: 00514475598         Page: 1    Date Filed: 05/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-11048                            May 16, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR VALDEZ-RODRIGUEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:17-CR-56-3


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Victor Valdez-Rodriguez appeals the 87-month within-guidelines
sentence imposed following his conviction for conspiracy to possess with the
intent to distribute cocaine. Valdez-Rodriguez challenges the district court’s
finding on the amount of cocaine for which he was held responsible at
sentencing, asserting that the information contained in the Presentence
Report (PSR) was uncorroborated and unreliable.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11048      Document: 00514475598    Page: 2   Date Filed: 05/16/2018


                                  No. 17-11048

      We review the district court’s application of the Guidelines de novo and
its factual findings for clear error. See United States v. Trujillo, 502 F.3d 353,
356 (5th Cir. 2007). The district court’s determination of drug quantity for
purposes of sentencing is a factual finding that will be upheld unless it is not
plausible in light of the entire record. United States v. Alaniz, 726 F.3d 586,
618 (5th Cir. 2013).
      Valdez-Rodriguez did not present any evidence to contradict the
information in the PSR or to show that the information was unreliable. See
United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012) (stating that
defendant has the burden of presenting rebuttal evidence demonstrating that
information in the PSR is unreliable). His objection to the drug-quantity
finding was not rebuttal evidence. See Alaniz, 726 F.3d 586, 619 (5th Cir.
2013). Thus, his argument challenging the reliability of the PSR is conclusory
and unsupported.       In light of the information contained in the PSR, the
Addendum, and the entire record, the district court’s factual finding regarding
drug quantity was plausible and not clearly erroneous. See Alaniz, 726 F.3d
at 618.
      The judgment of the district court is AFFIRMED.




                                        2